Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe et al. (US Patent Application Publication 2010/0224210, IDS), hereinafter referred as Babe.

Regarding claim 1, Babe discloses an apparatus for treating human skin (Fig. 1) comprising: 
a. an applicator (Fig. 1, #20, [0021]) comprising a head ([0008], head) and one or more nozzles (Fig. 1, opening #18, [0023]); 
b. a reservoir (Fig. 1, #40, [0023]) comprising a skin treatment composition (Fig. 1, #16, [0023]) that comprises from about 0.01% to about 25% by weight of the composition of a skin care active ([0043]); 
c. a sensor (Fig. 1, #24, [0023]); 
d. a CPU (Fig. 1, #32, [0023]); 
wherein the sensor takes the image of at least some small area of skin ([0021 – 0023], sense optical attribute of each of a plurality of frexels (1/140 per square mm)); the CPU analyzes the image to identify one or more skin deviations ([0023]).
Babe disclose claimed invention except for the image is at least 10 μm.sup.2.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to make an image at least 10 μm.sup.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14 (depends on claim 1), Babe discloses the apparatus wherein the apparatus further comprises a handle ([0029], handheld) that contains the sensor (Fig. 1, #24, [0023]), the applicator (Fig. 1, #20, [0021]), the reservoir (Fig. 1, #40, [0023]), and CPU (Fig. 1, #32, [0023]).

Regarding claim 16 (depends on claim 1), Babe discloses the apparatus wherein the applicator is a thermal inkjet or piezoelectric printer ([0032]) and cartridge assembly, wherein the cartridge assembly comprises a foam core ([0036], foam), solid wax, bladder core, a membrane and combinations of these.

Regarding claim 17 (depends on claim 1), Babe discloses the apparatus wherein the applicator further comprises one or more of an illumination source ([0024], light source 22), a memory unit, an energy source ([0024], power source 42), and an applicator tip ([0024], applicator 20).

Regarding claim 18 (depends on claim 1), Babe discloses the apparatus wherein the applicator comprises a thermal inkjet printer cartridge ([0031] – [0032]).

Regarding claim 19 (depends on claim 1), Babe discloses the apparatus wherein the treatment composition is applied to the skin deviation after the skin deviation is identified ([0021], [0023], claim 1, sensing and analyzing the skin surface, then apply treatment composition).

Regarding claim 20 (depends on claim 19), Babe discloses the apparatus wherein the skin deviation is acne ([0043], anti-acne actives).

Claims 2 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Kuhlman et al. (US Patent Application Publication 2010/0227011), hereinafter referred as Kuhlman.

Regarding claim 2 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin care active is an anti-acne active.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin care active is an anti-acne active ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin care active is an anti-acne active. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 3 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin care active is an oil control agent.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin care active is an oil control agent ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin care active is an oil control agent. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 4 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin care active is selected from the group consisting of salicylic acid, dehydroacetic acid, benzoyl peroxide, vitamin B3 compounds, isomers, esters, derivatives, or salts thereof, and mixtures thereof.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin care active is selected from the group consisting of salicylic acid ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin care active is selected from the group consisting of salicylic acid. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 5 (depends on claim 4), Kuhlman discloses the apparatus wherein the skin care active is selected from the group consisting of salicylic acid, benzoyl peroxide, and mixtures thereof ([0048]).

Regarding claim 6 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin care active is a vitamin selected from the group consisting of vitamin A, vitamin B3, vitamin B5, vitamin C, vitamin E, and mixtures thereof.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin care active is a vitamin selected from the group consisting of vitamin A, vitamin B3, vitamin B5, vitamin C, vitamin E, and mixtures thereof ([0021, 0024, 0027, 0038, 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin care active is a vitamin selected from the group consisting of vitamin A, vitamin B3, vitamin B5, vitamin C, vitamin E, and mixtures thereof. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 7 (depends on claim 6), Kuhlman discloses the apparatus wherein the vitamin is a vitamin B3 compound selected from the group consisting of niacinamide, niacinnicotinic acid, tocopheryl nicotinate, and mixtures thereof ([0025, 0051]).

Regarding claim 8 (depends on claim 7), Kuhlman discloses the apparatus wherein the vitamin B3 compound is niacinamide ([0025, 0051]).

Regarding claim 9 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin treatment composition further comprises from about 50% to about 99.99% of a dermatologically-acceptable carrier.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin treatment composition further comprises from about 50% to about 99.99% of a dermatologically-acceptable carrier ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin treatment composition further comprises from about 50% to about 99.99% of a dermatologically-acceptable carrier. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 10 (depends on claim 9), Kuhlman discloses the apparatus wherein the dermatologically-acceptable carrier is selected from the group consisting of water, a polyhydric alcohol, and mixtures thereof ([0051]).

Regarding claim 12 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin treatment composition further comprises an anti-fungal component, an anti-bacterial component, or mixtures thereof.
	However, in a similar field of endeavor Kuhlman discloses a method for performing skin care (abstract). In addition, Kuhlman discloses the method wherein the skin treatment composition further comprises an anti-fungal component, an anti-bacterial component, or mixtures thereof ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin treatment composition further comprises an anti-fungal component, an anti-bacterial component, or mixtures thereof. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Kuhlman, and in further view of Zheng et al. (Canadian Patent Application Publication 2 803 590), hereinafter referred as Zheng.

Regarding claim 11 (depends on claim 10), Babe fails to explicitly disclose the apparatus wherein the dermatologically-acceptable carrier is a mixture of water and polyethylene glycol.
	However, in a similar field of endeavor Zheng discloses a method for performing skin care (abstract). In addition, Zheng discloses the method wherein the skin treatment composition further comprises a mixture of water and polyethylene glycol ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and dermatologically-acceptable carrier is a mixture of water and polyethylene glycol. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Regarding claim 13 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the skin treatment composition further comprises hexanediol, caprylyl glycol, or mixtures thereof.
	However, in a similar field of endeavor Zheng discloses a method for performing skin care (abstract). In addition, Zheng discloses the method wherein the skin treatment composition further comprises hexanediol, caprylyl glycol, or mixtures thereof ([0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the skin treatment composition further comprises hexanediol, caprylyl glycol, or mixtures thereof. The motivation for doing this is that various skin care active can be applied so that the Application of Babe can be broadened.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Kuhlman, and in further view of Edgar et al. (US Patent Application Publication 2009/0025747, IDS), hereinafter referred as Edgar.

Regarding claim 15 (depends on claim 1), Babe fails to explicitly disclose the apparatus wherein the sensor is a camera capable of taking continuous images at a rate of at least 4 frames per second.
However, in a similar field of endeavor Edgar discloses a device for skin treatment (abstract). In addition, Edgar discloses the device comprises a camera capable of taking continuous images at a rate of at least 4 frames per second ([0217], [0224]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and taking continuous images at a rate of at least 4 frames per second. The motivation for doing this is that the application of Babe can be extended to take sufficient frames images to analyze.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668